EXHIBIT 10.1

 

NON-RECOURSE RECEIVABLES PURCHASE AGREEMENT

 

This NON-RECOURSE RECEIVABLES PURCHASE AGREEMENT (the “Agreement”), dated as of
December 31, 2003, is between SILICON VALLEY BANK (“Buyer”) having a place of
business at 3003 Tasman Drive, Santa Clara, California  95054 and ASPEN
TECHNOLOGY, INC. (“Seller”), a Delaware corporation with offices at Ten Canal
Park, Cambridge, Massachusetts 02141.

 

1                                         DEFINITIONS.

 

When used herein, the following terms have the following meanings.


1.1                               “ACCOUNT DEBTOR” HAS THE MEANING SET FORTH IN
THE MASSACHUSETTS UNIFORM COMMERCIAL CODE AND SHALL INCLUDE ANY PERSON LIABLE ON
ANY PURCHASED RECEIVABLE, INCLUDING WITHOUT LIMITATION, ANY GUARANTOR OF THE
PURCHASED RECEIVABLE AND ANY ISSUER OF A LETTER OF CREDIT OR BANKER’S
ACCEPTANCE.


 


1.2                               “ADJUSTMENTS” MEANS ALL DISCOUNTS, ALLOWANCES,
RETURNS, DISPUTES, COUNTERCLAIMS, OFFSETS, DEFENSES, RIGHTS OF RECOUPMENT,
RIGHTS OF RETURN, WARRANTY CLAIMS, OR SHORT PAYMENTS, ASSERTED BY OR ON BEHALF
OF ANY ACCOUNT DEBTOR WITH RESPECT TO ANY PURCHASED RECEIVABLE.


 


1.3                               “ADMINISTRATIVE FEE” MEANS FOR ANY PURCHASE
THE PERCENTAGE OF THE TOTAL PURCHASED RECEIVABLES AMOUNT SET FORTH IN THE
SCHEDULE FOR SUCH PURCHASE.


 


1.4                               “BUSINESS DAY” MEANS ANY DAY OTHER THAN A
SATURDAY, SUNDAY, OR OTHER DAY ON WHICH BANKS IN CALIFORNIA OR MASSACHUSETTS ARE
REQUIRED OR AUTHORIZED BY LAW TO CLOSE.


 


1.5                               “DISCOUNT RATE” MEANS FOR ANY PURCHASE THE
“DISCOUNT RATE” SET FORTH IN THE SCHEDULE FOR SUCH PURCHASE.


 


1.6                               “DUE DATE” MEANS FOR ANY PURCHASE THE “DUE
DATE” SET FORTH IN THE SCHEDULE FOR SUCH PURCHASE.


 


1.7                               “EVENT OF DEFAULT” HAS THE MEANING SET FORTH
IN SECTION 10 HEREOF.


 


1.8                               “INSOLVENCY EVENT” MEANS, WITH RESPECT TO ANY
ACCOUNT DEBTOR, (A) THE COMMENCEMENT OF A CASE, ACTION OR PROCEEDING WITH
RESPECT TO SUCH ACCOUNT DEBTOR BEFORE ANY COURT OR OTHER GOVERNMENTAL AUTHORITY
RELATING TO BANKRUPTCY, REORGANIZATION, INSOLVENCY, LIQUIDATION, RECEIVERSHIP,
DISSOLUTION, WINDING-UP OR RELIEF OF DEBTORS, (B) SUCH ACCOUNT DEBTOR IS
GENERALLY NOT PAYING ITS DEBTS WHEN DUE, OR (C) THE MAKING OR COMMENCEMENT OF
ANY GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS, COMPOSITION, MARSHALING OF
ASSETS FOR CREDITORS, OR OTHER SIMILAR ARRANGEMENT IN RESPECT OF THE CREDITORS
GENERALLY OR ANY SUBSTANTIAL PORTION OF THE CREDITORS OF SUCH ACCOUNT DEBTOR.


 


1.9                               “INVOICE AMOUNT” MEANS FOR ANY PURCHASE, THE
“INVOICE AMOUNT” SET FORTH IN THE SCHEDULE FOR SUCH PURCHASE.


 


1.10                        “LATE PAYMENT SETTLEMENT FEE” HAS THE MEANING SET
FORTH IN SECTION 2.2.


 


1.11                        “LATE PAYMENT SETTLEMENT PERIOD” HAS THE MEANING SET
FORTH IN SECTION 2.2.


 


1.12                        “OPEN AMOUNT” MEANS THE PORTION OF ANY PURCHASED
RECEIVABLE WHICH HAS BEEN PRE-PAID TO THE SELLER.

 

1

--------------------------------------------------------------------------------


 


1.13                        “PAYMENT IN FULL” MEANS FOR ANY PURCHASE THAT BUYER
HAS RECEIVED PAYMENTS ON ACCOUNT OF THE PURCHASED RECEIVABLES UNDER SUCH
PURCHASE EQUAL TO THE TOTAL PURCHASED RECEIVABLES AMOUNT FOR SUCH PURCHASE.


 


1.14                        “PRIME RATE” MEANS PER ANNUM RATE OF INTEREST FROM
TIME TO TIME ANNOUNCED AND MADE EFFECTIVE BY BUYER AS ITS PRIME RATE (WHICH RATE
MAY OR MAY NOT BE THE LOWEST RATE AVAILABLE FROM BUYER AT ANY GIVEN TIME).


 


1.15                        “PURCHASE” MEANS THE PURCHASE BY BUYER FROM SELLER
OF ONE OR MORE PURCHASED RECEIVABLES ON A PURCHASE DATE AS LISTED IN THE
SCHEDULE APPLICABLE TO SUCH PURCHASE.


 


1.16                        “PURCHASE DATE” MEANS FOR ANY PURCHASE THE DATE SET
FORTH AS THE “PURCHASE DATE” IN THE SCHEDULE FOR SUCH PURCHASE.


 


1.17                        “PURCHASE PRICE” MEANS FOR ANY PURCHASE THE
“PURCHASE PRICE” SET FORTH ON THE SCHEDULE FOR SUCH PURCHASE.


 


1.18                        “PURCHASED RECEIVABLES” MEANS FOR ANY PURCHASE ALL
THOSE RECEIVABLES ARISING OUT OF THE INVOICES AND OTHER AGREEMENTS IDENTIFIED ON
THE SCHEDULE FOR SUCH PURCHASE.


 


1.19                        “PURCHASED RECEIVABLE AMOUNT” MEANS FOR ANY
PURCHASED RECEIVABLE, THE”INVOICE AMOUNT” SET FORTH WITH RESPECT TO SUCH
PURCHASED RECEIVABLE ON THE APPLICABLE SCHEDULE MINUS THE OPEN AMOUNT.


 


1.20                        “RECEIVABLES” MEANS ACCOUNTS, RECEIVABLES, CHATTEL
PAPER, INSTRUMENTS, CONTRACT RIGHTS, DOCUMENTS, GENERAL INTANGIBLES, LETTERS OF
CREDIT, DRAFTS, BANKERS ACCEPTANCES, AND OTHER RIGHTS TO PAYMENT, AND ALL
PROCEEDS THEREOF.


 


1.21                        “RELATED PROPERTY” HAS THE MEANING AS SET FORTH IN
SECTION 9 HEREOF.


 


1.22                        “REPURCHASE AMOUNT” HAS THE MEANING SET FORTH IN
SECTION 4.2 HEREOF.


 


1.23                        “REPURCHASE EVENT” HAS THE MEANING SET FORTH IN
SECTION 4.2 HEREOF.


 


1.24                        “SCHEDULE” MEANS FOR EACH PURCHASE A
SCHEDULE EXECUTED BY THE PARTIES IN THE FORM OF EXHIBIT A HERETO IDENTIFYING THE
PURCHASED RECEIVABLES SUBJECT TO SUCH PURCHASE AND SETTING FORTH FINANCIAL AND
OTHER DETAILS RELATING TO SUCH PURCHASE, ALL AS CONTEMPLATED BY EXHIBIT A.


 


1.25                        “SETTLEMENT DATE” HAS THE MEANING SET FORTH IN
SECTION 3.2 HEREOF.


 


1.26                        “TOTAL PURCHASED RECEIVABLES AMOUNT” MEANS FOR ANY
PURCHASE THE TOTAL OF THE PURCHASED RECEIVABLE AMOUNTS FOR ALL PURCHASED
RECEIVABLES SUBJECT TO SUCH PURCHASE AS SET FORTH ON THE APPLICABLE SCHEDULE.


 

2                                         PURCHASE AND SALE OF RECEIVABLES.

 


2.1                               SALE AND PURCHASE.  SUBJECT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT, WITH RESPECT TO EACH PURCHASE, EFFECTIVE ON EACH
APPLICABLE PURCHASE DATE, SELLER AGREES TO SELL TO BUYER AND BUYER AGREES TO BUY
FROM SELLER ALL RIGHT, TITLE, AND INTEREST (BUT NONE OF THE OBLIGATIONS WITH
RESPECT TO) OF THE SELLER TO THE PAYMENT OF ALL SUMS OWING OR TO BE OWING FROM
THE ACCOUNT DEBTORS UNDER EACH PURCHASED RECEIVABLE TO THE EXTENT OF THE
PURCHASED RECEIVABLE AMOUNT FOR SUCH PURCHASED RECEIVABLE.


 

Each purchase and sale hereunder shall be in the sole discretion of Buyer and
Seller.  In any event, Buyer will not (i) purchase any Receivables in excess of
an aggregate outstanding amount exceeding Thirty Million Dollars
($30,000,000.00), or (ii) purchase any Receivables under this Agreement after
January 1, 2005.  The

 

2

--------------------------------------------------------------------------------


 

purchase of each Purchased Receivable may be evidenced by an assignment or bill
of sale in a form acceptable to Buyer.

 


2.2                               PURCHASE PRICE AND RELATED MATTERS.  WITH
RESPECT TO EACH PURCHASE:

 

(A)                                  PAYMENT OF PURCHASE PRICE.  ON THE PURCHASE
DATE, THE PURCHASE PRICE, LESS  THE ADMINISTRATIVE FEE AND LEGAL FEES, SHALL BE
PAID BY BUYER TO SELLER.

 

(B)                                 LATE PAYMENT SETTLEMENT FEE.   IF, FOR ANY
REASON, PAYMENT IN FULL DOES NOT OCCUR ON OR BEFORE THE DUE DATE FOR ANY
PURCHASED RECEIVABLE, THEN, UPON THE FIRST TO OCCUR OF PAYMENT IN FULL, 90 DAYS
AFTER THE DUE DATE OR THE FILING OF A BANKRUPTCY PROCEEDING BY OR AGAINST THE
APPLICABLE ACCOUNT DEBTOR THAT FAILED TO PAY IN FULL BY THE DUE DATE, AND IN
ADDITION TO ANY OTHER OBLIGATIONS OF SELLER HEREUNDER, SELLER SHALL PAY TO BUYER
AN AMOUNT WHICH IS EQUAL TO (I) THE PRODUCT OF THE DISCOUNT RATE AND THE AVERAGE
DAILY BALANCE OF SUCH PURCHASED RECEIVABLE OUTSTANDING DURING THE PERIOD FROM
THE DUE DATE UNTIL THE FIRST TO OCCUR OF PAYMENT IN FULL, 90 DAYS AFTER THE DUE
DATE OR THE FILING OF A BANKRUPTCY PROCEEDING BY OR AGAINST THE APPLICABLE
ACCOUNT DEBTOR THAT FAILED TO PAY IN FULL BY THE DUE DATE (THE “LATE PAYMENT
SETTLEMENT PERIOD”) MULTIPLIED BY (II) A FRACTION THE NUMERATOR OF WHICH IS THE
NUMBER OF DAYS IN THE LATE PAYMENT SETTLEMENT PERIOD AND THE DENOMINATOR OF
WHICH IS 360 (“LATE PAYMENT SETTLEMENT FEE”).

 


2.3                               FACILITY FEE. A FULLY EARNED, NON-REFUNDABLE
FACILITY FEE OF SEVENTY-FIVE THOUSAND DOLLARS ($75,000.00) IS DUE TO BUYER FROM
SELLER UPON EXECUTION OF THIS AGREEMENT.


 


2.4                               NATURE OF TRANSACTION. IT IS THE INTENT OF THE
PARTIES HERETO THAT EACH PURCHASE AND SALE OF RECEIVABLES HEREUNDER IS AND SHALL
BE A TRUE SALE OF SUCH RECEIVABLES FOR ALL PURPOSES AND NOT A LOAN ARRANGEMENT. 
EACH SUCH SALE SHALL BE, SUBJECT TO THE TERMS HEREOF, ABSOLUTE AND IRREVOCABLE,
PROVIDING BUYER WITH THE FULL RISKS AND BENEFITS OF OWNERSHIP OF THE PURCHASED
RECEIVABLES (SUCH THAT THE PURCHASED RECEIVABLES WOULD NOT BE PROPERTY OF THE
SELLER’S ESTATE IN THE EVENT OF THE SELLER’S BANKRUPTCY).  THE PARTIES AGREE
THAT APPROPRIATE UCC FINANCING STATEMENTS HAVE BEEN OR SHALL PROMPTLY BE FILED
TO REFLECT THAT SELLER IS THE SELLER AND BUYER IS THE PURCHASER OF RECEIVABLES
HEREUNDER.


 

3                                         COLLECTIONS, CHARGES AND REMITTANCES.

 


3.1                               APPLICATION OF PAYMENTS.  ALL PAYMENTS IN
RESPECT OF ANY PURCHASED RECEIVABLE, WHETHER RECEIVED FROM AN ACCOUNT DEBTOR OR
ANY OTHER SOURCE AND WHETHER RECEIVED BY SELLER OR BUYER, SHALL BE THE PROPERTY
OF BUYER AND SELLER SHALL HAVE NO OWNERSHIP INTEREST THEREIN.


 


3.2                               COLLECTION BY SELLER.  IN ORDER TO FACILITATE
THE COLLECTION OF THE PURCHASED RECEIVABLES IN THE ORDINARY COURSE OF BUSINESS,
SELLER AGREES TO ACT AS BUYER’S AGENT FOR COLLECTION OF THE PURCHASED
RECEIVABLES.  ACCORDINGLY, BUYER HEREBY APPOINTS THE SELLER ITS ATTORNEY-IN-FACT
TO ASK FOR, DEMAND, TAKE, COLLECT, SUE FOR AND RECEIVE ALL PAYMENTS MADE IN
RESPECT OF THE PURCHASED RECEIVABLES AND TO ENFORCE ALL RIGHTS AND REMEDIES
THEREUNDER AND DESIGNATES SELLER AS BUYER’S ASSIGNEE FOR COLLECTION; PROVIDED
THAT SUCH APPOINTMENT OF SELLER AS SUCH ATTORNEY-IN-FACT OR ASSIGNEE FOR
COLLECTION MAY BE REVOKED BY BUYER AT ANY TIME.  SELLER, AS SUCH
ATTORNEY-IN-FACT, SHALL USE DUE DILIGENCE AND COMMERCIALLY REASONABLE LAWFUL
EFFORTS IN ACCORDANCE WITH ITS USUAL POLICIES AND PRACTICES TO COLLECT ALL
AMOUNTS OWED BY THE ACCOUNT DEBTORS ON EACH PURCHASED RECEIVABLE WHEN THE SAME
BECOME DUE.  IN THE ENFORCEMENT OR THE COLLECTION OF PURCHASED RECEIVABLES,
SELLER SHALL COMMENCE ANY LEGAL PROCEEDINGS ONLY IN ITS OWN NAME AS AN ASSIGNEE
FOR COLLECTION OR ON BEHALF OF BUYER OR, WITH BUYER’S PRIOR WRITTEN CONSENT, IN
BUYER’S NAME.  SELLER SHALL HAVE NO OBLIGATION TO COMMENCE ANY SUCH LEGAL
PROCEEDINGS UNLESS BUYER HAS AGREED TO SHARE THE LEGAL FEES AND OTHER EXPENSES
TO BE INCURRED IN SUCH PROCEEDINGS ON A BASIS WHICH IS ACCEPTABLE TO SELLER.  IN
NO EVENT SHALL SELLER TAKE ANY ACTION WHICH WOULD MAKE BUYER A PARTY TO ANY
LITIGATION OR ARBITRATION PROCEEDING WITHOUT BUYER’S PRIOR WRITTEN CONSENT. 
UNTIL BUYER HAS RECEIVED PAYMENT IN FULL AS TO ANY PURCHASE, SELLER SHALL (I)
HOLD IN

 

3

--------------------------------------------------------------------------------


 

trust for Buyer and turn over to Buyer forthwith upon receipt all payments made
to Seller by Account Debtors with respect to the Purchased Receivables subject
to such Purchase and (ii) turn over to Buyer forthwith on receipt all
instruments, chattel paper and other proceeds of the Purchased Receivables;
provided that unless an Event of Default has occurred and is continuing, Seller
shall remit amounts received by Seller and due to Buyer on a weekly basis on
Friday of each week (each a “Settlement Date”) after the Purchase Date,
commencing on the last business day of the month after the Purchase Date.  On
each Settlement Date, Seller shall deliver to Buyer a report, in form and
substance acceptable to Buyer, of the account activity (including dates and
amounts of payments) and changes in account status for each Purchased
Receivable.


 


3.3                               NO OBLIGATION TO TAKE ACTION.  BUYER SHALL
HAVE NO OBLIGATION TO PERFORM ANY OF SELLER’S OBLIGATIONS UNDER ANY PURCHASED
RECEIVABLES OR TO TAKE ANY ACTION OR COMMENCE ANY PROCEEDINGS TO REALIZE UPON
ANY PURCHASED RECEIVABLES (INCLUDING WITHOUT LIMITATION ANY DEFAULTED PURCHASED
RECEIVABLES), OR TO ENFORCE ANY OF ITS RIGHTS OR REMEDIES WITH RESPECT THERETO.


 

4                                         NON-RECOURSE; REPURCHASE OBLIGATIONS.

 


4.1                               NON-RECOURSE.  EXCEPT AS OTHERWISE SET FORTH
IN THIS AGREEMENT, BUYER’S ACQUISITION OF PURCHASED RECEIVABLES FROM SELLER
HEREUNDER SHALL BE WITHOUT RECOURSE AGAINST SELLER.


 


4.2                               SELLER’S AGREEMENT TO REPURCHASE.  SELLER
AGREES TO PAY TO BUYER ON DEMAND, THE FULL FACE AMOUNT, OR ANY UNPAID PORTION,
OF ANY PURCHASED RECEIVABLE: (A) WITH RESPECT TO SUCH PURCHASED RECEIVABLE THERE
HAS BEEN ANY BREACH OF WARRANTY OR REPRESENTATION SET FORTH IN SECTION 6.1
HEREOF (EXCEPT FOR BREACHES OF WARRANTY OR REPRESENTATIONS WHICH ARE PERMITTED
TO BE, AND HAVE BEEN, CURED PURSUANT TO SECTION 7 HEREOF) OR ANY BREACH OF ANY
COVENANT CONTAINED IN THIS AGREEMENT WITH RESPECT TO SUCH PURCHASED RECEIVABLE;
OR (B) WITH RESPECT TO SUCH PURCHASED RECEIVABLE THE ACCOUNT DEBTOR ASSERTS ANY
DISCOUNT, ALLOWANCE, RETURN, DISPUTE, COUNTERCLAIM, OFFSET, DEFENSE, RIGHT OF
RECOUPMENT, RIGHT OF RETURN, WARRANTY CLAIM, OR SHORT PAYMENT (EXCEPT FOR (I)
SUCH MATTERS AS ARE PERMITTED TO BE, AND HAVE BEEN, CURED PURSUANT TO SECTION 7
HEREOF OR (II) SUCH MATTERS WITH RESPECT TO WHICH SELLER PROVIDES EVIDENCE
SATISFACTORY TO BUYER IN ITS REASONABLE DISCRETION THAT SUCH ASSERTION WAS NOT A
LEGITIMATE CLAIM MADE IN GOOD FAITH; PROVIDED, HOWEVER, IN THE EVENT THAT
SUBSEQUENT TO SELLER PROVIDING SUCH SATISFACTORY EVIDENCE TO BUYER, BUYER
DETERMINES THAT THE DISCOUNT, ALLOWANCE, RETURN, DISPUTE, COUNTERCLAIM, OFFSET,
DEFENSE, RIGHT OF RECOUPMENT, RIGHT OF RETURN, WARRANTY CLAIM, OR SHORT PAYMENT
WAS OR IS A LEGITIMATE CLAIM, THEN SUCH PURCHASED RECEIVABLE SHALL BE
REPURCHASED AT SUCH TIME) (EACH, A “REPURCHASE EVENT”); TOGETHER WITH, IN THE
CASE OF (A) OR (B), ALL REASONABLE ATTORNEYS’ AND PROFESSIONAL FEES AND EXPENSES
AND ALL COURT COSTS INCURRED BY BUYER IN COLLECTING SUCH PURCHASED RECEIVABLE
AND/OR ENFORCING ITS RIGHTS UNDER, OR COLLECTING AMOUNTS OWED BY SELLER IN
CONNECTION WITH THIS AGREEMENT (COLLECTIVELY, THE “REPURCHASE AMOUNT”).  UPON
SUCH PAYMENT, THE RESPECTIVE PURCHASED RECEIVABLES SHALL BE DEEMED PROPERTY OF
AND OWNED SOLELY BY THE SELLER (AND SHALL NOT BE DEEMED TO BE A PURCHASED
RECEIVABLE HEREUNDER).


 


4.3                               SELLER’S PAYMENT OF THE AMOUNTS DUE BUYER. 
ALL AMOUNTS DUE FROM SELLER TO BUYER SHALL BE PAID BY SELLER TO BUYER IN
IMMEDIATELY AVAILABLE FUNDS BY FEDWIRE TO BUYER’S ADDRESS FOR NOTICES.


 

5                                         POWER OF ATTORNEY.

 

Seller does hereby irrevocably appoint Buyer and its successors and assigns as
Seller’s true and lawful attorney-in-fact, and hereby authorizes Buyer: (a) to
sell, assign, transfer, pledge, compromise, or discharge the whole or any part
of the Purchased Receivables; (b) to demand, collect, receive, sue, and give
releases to any Account Debtor for the monies due or which may become due upon
or with respect to the Purchased Receivables and to compromise, prosecute, or
defend any action, claim, case or proceeding relating to the Purchased
Receivables, including the filing of a claim or the voting of such claims in any
bankruptcy case, all in Buyer’s name or Seller’s name, as Buyer may choose; (c)
to prepare, file and sign Seller’s name on any notice, claim, assignment,
demand, draft, or notice of or satisfaction of lien or mechanics’ lien or
similar document with respect to Purchased

 

4

--------------------------------------------------------------------------------


 

Receivables; (d) to notify all Account Debtors with respect to the Purchased
Receivables to pay Buyer directly; (e) to receive, open, and dispose of all mail
addressed to Seller for the purpose of collecting the Purchased Receivables; (f)
to endorse Seller’s name on any checks or other forms of payment on the
Purchased Receivables; (g) to execute on behalf of Seller any and all
instruments, documents, financing statements and the like to perfect Buyer’s
interests in the Purchased Receivables; and (h) to do all acts and things
necessary or expedient, in furtherance of any such purposes.

 

6                                         REPRESENTATIONS, WARRANTIES AND
COVENANTS.

 


6.1                               RECEIVABLES’ WARRANTIES, REPRESENTATIONS AND
COVENANTS.  TO INDUCE BUYER TO PURCHASE THE PURCHASED RECEIVABLES AND TO RENDER
ITS SERVICES TO SELLER, AND WITH FULL KNOWLEDGE THAT THE TRUTH AND ACCURACY OF
THE FOLLOWING ARE BEING RELIED UPON BY THE BUYER IN DETERMINING WHETHER TO
ACCEPT RECEIVABLES AS PURCHASED RECEIVABLES, SELLER REPRESENTS, WARRANTS,
COVENANTS AND AGREES, WITH RESPECT TO EACH PURCHASED RECEIVABLE, THAT, AS OF THE
DATE OF THE APPLICABLE PURCHASE PERTAINING TO SUCH PURCHASED RECEIVABLE:


 

(A)                                  SELLER IS THE ABSOLUTE OWNER OF EACH OF THE
PURCHASED RECEIVABLES AND HAS FULL LEGAL RIGHT TO SELL, TRANSFER AND ASSIGN SUCH
RECEIVABLES;

 

(B)                                 THE CORRECT AMOUNT OF EACH PURCHASED
RECEIVABLE IS AS SET FORTH ON THE APPLICABLE SCHEDULE AND IS NOT IN DISPUTE;

 

(C)                                  THE PAYMENT OF EACH PURCHASED RECEIVABLE IS
NOT CONTINGENT UPON THE FULFILLMENT OF ANY OBLIGATION OR CONTRACT, AND ANY AND
ALL OBLIGATIONS REQUIRED OF THE SELLER HAVE BEEN FULFILLED AS OF THE APPLICABLE
PURCHASE DATE;

 

(D)                                 SUCH PURCHASED RECEIVABLE IS BASED ON AN
ACTUAL SALE AND DELIVERY OF GOODS AND/OR SERVICES ACTUALLY RENDERED, IS DUE NO
LATER THAN THE APPLICABLE DUE DATE AND IS OWING TO SELLER, IS NOT PAST DUE OR IN
DEFAULT, HAS NOT BEEN PREVIOUSLY SOLD, ASSIGNED, TRANSFERRED, OR PLEDGED, AND IS
FREE OF ANY AND ALL LIENS, SECURITY INTERESTS AND ENCUMBRANCES OTHER THAN LIENS,
SECURITY INTERESTS OR ENCUMBRANCES IN FAVOR OF BUYER OR ANY OTHER DIVISION OR
AFFILIATE OF SILICON VALLEY BANK;

 

(E)                                  THERE ARE NO DEFENSES, OFFSETS, OR
COUNTERCLAIMS AGAINST SUCH PURCHASED RECEIVABLE, AND NO AGREEMENT HAS BEEN MADE
UNDER WHICH THE ACCOUNT DEBTOR MAY CLAIM ANY DEDUCTION OR DISCOUNT, EXCEPT AS
OTHERWISE STATED ON THE APPLICABLE SCHEDULE;

 

(F)                                    SELLER AND, TO SELLER’S KNOWLEDGE, EACH
ACCOUNT DEBTOR SET FORTH ON THE APPLICABLE SCHEDULE WITH RESPECT TO SUCH
PURCHASED RECEIVABLE, IS NOT INSOLVENT AS THAT TERM IS DEFINED IN THE UNITED
STATES BANKRUPTCY CODE AND THE MASSACHUSETTS UNIFORM COMMERCIAL CODE, AND NO
SUCH ACCOUNT DEBTOR, TO THE KNOWLEDGE OF SELLER, HAS FILED OR HAD FILED AGAINST
IT A VOLUNTARY OR INVOLUNTARY PETITION FOR RELIEF UNDER THE UNITED STATES
BANKRUPTCY CODE; AND

 

(G)                                 NO ACCOUNT DEBTOR SET FORTH ON THE
APPLICABLE SCHEDULE WITH RESPECT TO SUCH PURCHASED RECEIVABLE HAS OBJECTED TO
THE PAYMENT FOR, OR THE QUALITY OR THE QUANTITY OF THE SUBJECT MATTER OF, THE
PURCHASED RECEIVABLE, EACH SUCH ACCOUNT DEBTOR IS LIABLE FOR THE AMOUNT SET
FORTH ON SUCH SCHEDULE.

 


6.2                               ADDITIONAL WARRANTIES, REPRESENTATIONS AND
COVENANTS.  IN ADDITION TO THE FOREGOING WARRANTIES, REPRESENTATIONS AND
COVENANTS, TO INDUCE BUYER TO BUY THE PURCHASED RECEIVABLES, SELLER HEREBY
REPRESENTS, WARRANTS, COVENANTS AND AGREES THAT:

 

5

--------------------------------------------------------------------------------


 

(A)                                  SELLER WILL NOT ASSIGN, TRANSFER, SELL, OR
GRANT, OR PERMIT ANY LIEN OR SECURITY INTEREST IN ANY PURCHASED RECEIVABLES TO
OR IN FAVOR OF ANY OTHER PARTY, WITHOUT BUYER’S PRIOR WRITTEN CONSENT.

 

(B)                                 THE SELLER’S NAME, FORM OF ORGANIZATION,
CHIEF EXECUTIVE OFFICE, AND THE PLACE WHERE THE RECORDS CONCERNING ALL PURCHASED
RECEIVABLES ARE KEPT IS SET FORTH AT THE BEGINNING OF THIS AGREEMENT OR, IF
LOCATED AT ANY ADDITIONAL LOCATION, AS SET FORTH ON A SCHEDULE ATTACHED TO THIS
AGREEMENT, AND SELLER WILL GIVE BUYER AT LEAST 10 DAYS PRIOR WRITTEN NOTICE IF
SUCH NAME, ORGANIZATION, CHIEF EXECUTIVE OFFICE OR RECORDS CONCERNING PURCHASED
RECEIVABLES IS CHANGED OR ADDED AND SHALL EXECUTE ANY DOCUMENTS NECESSARY TO
PERFECT BUYER’S INTEREST IN THE PURCHASED RECEIVABLES.

 

(C)                                  SELLER SHALL (I) PAY ALL OF ITS NORMAL
GROSS PAYROLL FOR EMPLOYEES, AND ALL FEDERAL AND STATE TAXES, AS AND WHEN DUE,
INCLUDING WITHOUT LIMITATION ALL PAYROLL AND WITHHOLDING TAXES AND STATE SALES
TAXES; (II) DELIVER AT ANY TIME AND FROM TIME TO TIME AT BUYER’S REQUEST,
EVIDENCE SATISFACTORY TO BUYER THAT ALL SUCH AMOUNTS HAVE BEEN PAID TO THE
PROPER TAXING AUTHORITIES.

 

(D)                                 SELLER HAS NOT FILED A VOLUNTARY PETITION
FOR RELIEF UNDER THE UNITED STATES BANKRUPTCY CODE OR HAD FILED AGAINST IT AN
INVOLUNTARY PETITION FOR RELIEF AND IS NOT CONTEMPLATING OR ANTICIPATING ANY
SUCH FILING.

 

(E)                                  IF PAYMENT IN FULL OF ANY PURCHASED
RECEIVABLE HAS NOT OCCURRED BY THE APPLICABLE DUE DATE, THEN SELLER SHALL,
WITHIN 10 DAYS OF BUYER’S REQUEST, PROVIDE A WRITTEN REPORT TO BUYER SETTING
FORTH THE REASONS FOR SUCH DELAY IN PAYMENT.

 

(F)                                    SO LONG AS ANY PURCHASED RECEIVABLE IS
OUTSTANDING, SELLER SHALL DELIVER TO BUYER: (I) WEEKLY, EACH FRIDAY, A
SETTLEMENT REPORT AS DETAILED IN SECTION 3.2 HEREOF AND  (II) UNLESS OTHERWISE
IMMEDIATELY AVAILABLE TO BUYER VIA PUBLIC RECORDS ONLINE, WITHIN FIVE (5) DAYS
OF FILING, COPIES OF ALL STATEMENTS, REPORTS AND NOTICES MADE AVAILABLE TO
SELLER’S SECURITY HOLDERS AND ALL REPORTS ON FORM 10-K, 10-Q AND 8-K FILED WITH
THE SECURITIES AND EXCHANGE COMMISSION.

 

7                                         ADJUSTMENTS.

 

In the event any Adjustment or dispute is asserted by any Account Debtor, Seller
shall promptly advise Buyer and Seller shall, subject to the Buyer’s approval,
resolve such disputes and advise Buyer of any Adjustments and promptly remit to
Buyer the difference between the Invoice Amount on the Purchase Date and the
Invoice Amount after such Adjustment.  Unless Buyer has otherwise elected to
exercise its rights under Section 4.2 hereof, Buyer shall remain the absolute
owner of any Purchased Receivable which is subject to Adjustment, and, until the
amount of such adjustment (as set forth above) is paid by Seller to Buyer, any
rejected, returned, or recovered personal property, with the right to take
possession thereof at any time, and if such possession is not taken by Buyer,
Seller agrees to resell it for Buyer’s account at Seller’s expense with the
proceeds made payable to Buyer.  While Seller retains possession of said
returned goods and such goods are the property of Buyer, Seller shall segregate
said goods and mark them “property of Silicon Valley Bank.”

 

8                                         INDEMNIFICATION.

 

(A)                                  SELLER HEREBY AGREES THAT IN THE EVENT ANY
ACCOUNT DEBTOR IS RELEASED FROM ALL OR ANY PART OF ITS PAYMENT OBLIGATIONS WITH
RESPECT TO ANY PURCHASED RECEIVABLE BY REASON OF: (1) ANY ACT OR OMISSION OF
SELLER NOT PERMITTED BY THIS AGREEMENT OR CONSENTED TO IN WRITING BY BUYER; OR
(2) THE OPERATION OF ANY OF THE PROVISIONS OF THE DOCUMENTATION PERTAINING TO
SUCH PURCHASED RECEIVABLES, WHICH RESULT IN THE TERMINATION OF THE ACCOUNT
DEBTOR’S OBLIGATION TO PAY ALL OR ANY PART OF THE PURCHASED RECEIVABLES, THEN,
UPON THE HAPPENING OF ANY SUCH EVENT, SELLER SHALL THEREAFTER PAY TO BUYER ON
THE DATE WHEN THE ACCOUNT DEBTOR WOULD OTHERWISE HAVE PAID THE PURCHASED
RECEIVABLE TO BUYER AN AMOUNT EQUAL TO THE LESSER OF (A) THE AMOUNT OF THE
PURCHASED RECEIVABLE NOT PAYABLE BY THE

 

6

--------------------------------------------------------------------------------


 

Account Debtor as a result of such event and (b) the unpaid portion of the
Purchased Receivable Amount for such Purchased Receivable.

 

(B)                                 SELLER HEREBY AGREES TO PAY, AND TO
INDEMNIFY AND HOLD HARMLESS BUYER FROM AND AGAINST, ANY TAXES WHICH MAY AT ANY
TIME BE ASSERTED IN RESPECT OF THIS TRANSACTION OR THE SUBJECT MATTER THEREOF
(INCLUDING, WITHOUT LIMITATION, ANY SALES, OCCUPATIONAL, EXCISE, GROSS RECEIPTS,
GENERAL CORPORATION, PERSONAL PROPERTY, PRIVILEGE OR LICENSE TAXES, BUT NOT
INCLUDING TAXES IMPOSED UPON THE BUYER WITH RESPECT TO ITS INCOME ARISING OUT OF
THIS TRANSACTION) AND COSTS, EXPENSES AND REASONABLE COUNSEL FEES IN DEFENDING
AGAINST THE SAME, WHETHER ARISING BY REASON OF THE ACTS TO BE PERFORMED BY
SELLER HEREUNDER OR IMPOSED AGAINST BUYER, SELLER, THE PROPERTY INVOLVED OR
OTHERWISE; PROVIDED THAT WITH RESPECT TO ANY OF THE FOREGOING FOR WHICH SELLER
SHALL BE LIABLE, SELLER SHALL RECEIVE REASONABLY PROMPT NOTICE FROM BUYER OF
THIS ASSERTION OF ANY SUCH TAXES ON BUYER OF WHICH BUYER HAS NOTICE.

 

9                                         ADDITIONAL RIGHTS.

 

To secure the obligations of Seller hereunder, Seller hereby grants to Buyer a
continuing lien upon and security interest in all of Seller’s now existing or
hereafter arising rights and interest in the following, whether now owned or
existing or hereafter created, acquired, or arising, and wherever located (the
“Related Property”): (A) Seller’s rights to any returned or rejected goods in
respect of the Purchased Receivables, with respect to which Buyer has all the
rights of any unpaid seller, including the rights of replevin, claim and
delivery, reclamation, and stoppage in transit; (B) All books and records
pertaining to the Purchased Receivables or the foregoing goods; and (C) All
proceeds of the foregoing, whether due to voluntary or involuntary disposition,
including insurance proceeds.   Seller is not authorized to sell, assign,
transfer or otherwise convey any interest in any Related Property without
Buyer’s prior written consent.  Seller agrees to sign UCC financing statements,
in a form acceptable to Buyer, and any other instruments and documents requested
by Buyer to evidence, perfect, or protect the interests of Buyer in the
Purchased Receivables and the Related Property.  Seller agrees to deliver to
Buyer the originals of all instruments, chattel paper and documents evidencing
or related to Purchased Receivables and Related Property.

 

10                                  DEFAULT.

 

The occurrence of any one or more of the following shall constitute an Event of
Default hereunder:

(A)                                  SELLER FAILS TO PAY ANY AMOUNT OWED TO
BUYER AS AND WHEN DUE;

 

(B)                                 THERE SHALL BE COMMENCED BY OR AGAINST
SELLER ANY VOLUNTARY OR INVOLUNTARY CASE UNDER THE UNITED STATES BANKRUPTCY
CODE, OR ANY ASSIGNMENT FOR THE BENEFIT OF CREDITORS, OR APPOINTMENT OF A
RECEIVER OR CUSTODIAN FOR ANY OF ITS ASSETS;

 

(C)                                  SELLER SHALL BECOME INSOLVENT IN THAT ITS
DEBTS ARE GREATER THAN THE FAIR VALUE OF ITS ASSETS, OR SELLER IS GENERALLY NOT
PAYING ITS DEBTS AS THEY BECOME DUE OR IS LEFT WITH UNREASONABLY SMALL CAPITAL;

 

(D)                                 ANY INVOLUNTARY LIEN, GARNISHMENT,
ATTACHMENT OR THE LIKE IS ISSUED AGAINST OR ATTACHES TO THE PURCHASED
RECEIVABLES OR ANY RELATED PROPERTY;

 

(E)                                  SELLER SHALL BREACH ANY COVENANT,
AGREEMENT, WARRANTY, OR REPRESENTATION SET FORTH HEREIN, AND THE SAME IS NOT
CURED (WHETHER PURSUANT TO THE PROVISIONS OF SECTION 6 HEREOF, IF APPLICABLE, OR
OTHERWISE) TO BUYER’S SATISFACTION WITHIN 20 BUSINESS DAYS AFTER BUYER HAS GIVEN
SELLER ORAL OR WRITTEN NOTICE THEREOF; PROVIDED, THAT IF SUCH BREACH IS
INCAPABLE OF BEING CURED IT SHALL CONSTITUTE AN IMMEDIATE DEFAULT HEREUNDER; OR

 

(F)                                    AN EVENT OF DEFAULT SHALL OCCUR UNDER ANY
GUARANTY EXECUTED BY ANY GUARANTOR OF THE OBLIGATIONS OF SELLER TO BUYER UNDER
THIS AGREEMENT, OR ANY MATERIAL PROVISION OF ANY SUCH GUARANTY SHALL FOR ANY

 

7

--------------------------------------------------------------------------------


 

reason cease to be valid or enforceable or any such guaranty shall be repudiated
or terminated, including by operation of law.

 

11                                  REMEDIES UPON DEFAULT.

 

Upon the occurrence and continuance of an Event of Default, Buyer has and may
exercise all the rights and remedies under this Agreement and under applicable
law, including the rights and remedies of a secured party under the
Massachusetts Uniform Commercial Code, all the power of attorney rights
described in Section 5 with respect to all Purchased Receivables and Related
Property, and the right to collect, dispose of, sell, lease, use, and realize
upon all Purchased Receivables and all Related Property.   Unless otherwise a
Repurchase Event as described in Section 4.2, an Event of Default shall not, by
itself, be deemed a Repurchase Event.

 

12                                  ACCRUAL OF INTEREST.

 

If any amount owed by Seller to Buyer hereunder is not paid when due, such
amount shall bear interest from such date until paid at a per annum rate equal
to the Prime Rate plus 3.0%.

 

13                                  FEES, COSTS AND EXPENSES.

 

The Seller will pay to Buyer immediately upon demand all reasonable fees, costs
and expenses (including reasonable fees of attorneys and professionals and their
costs and expenses) that Buyer incurs with any of the following: (a) preparing,
negotiating, and administering, and enforcing this Agreement or any other
agreement executed by Buyer and Seller in connection herewith, including any
amendments, waivers or consents in connection with any of the foregoing, (b)
enforcing Buyer’s rights under, or collecting amounts owed by Seller to Buyer in
connection with this Agreement, including, without limitation, to enforce (i)
Seller’s agreement to repurchase as set forth in Section 4.2, (ii) Seller’s
payment of any amounts owing by Seller pursuant to Section 7 hereof, or (iii)
Seller’s payment of any amounts owing by Seller pursuant to Section 8 hereof,
(c) enforcing any other rights against Seller or any guarantor, (d) protecting
or enforcing its title to the Purchased Receivables or its security interest in
the Related Property, and (e) the representation of Buyer in connection with any
bankruptcy case or insolvency proceeding involving Seller or any guarantor. 
Seller shall indemnify and hold Buyer harmless from and against any and all
claims, actions, damages, costs, expenses, and liabilities of any nature
whatsoever arising in connection with any of the foregoing, except to the extent
arising as a result of Buyer’s own gross negligence or willful misconduct.

 

14                                  SEVERABILITY, WAIVER, AND CHOICE OF LAW.

 

In the event that any provision of this Agreement is deemed invalid by reason of
law, this Agreement will be construed as not containing such provision and the
remainder of the Agreement shall remain in full force and effect.  If Buyer
waives a default it may enforce a later default.  Any consent or waiver under,
or amendment of, this Agreement must be in writing.  Nothing contained herein,
or any action taken or not taken by Buyer at any time, shall be construed at any
time to be indicative of any obligation or willingness on the part of Buyer to
amend this Agreement or to grant to Seller any waivers or consents.  This
Agreement has been transmitted by Seller to Buyer at Buyer’s office in the
Commonwealth of Massachusetts and has been executed and accepted by Buyer in the
Commonwealth of Massachusetts.  This Agreement shall be governed by and
interpreted in accordance with the internal laws of the Commonwealth of
Massachusetts.

 

8

--------------------------------------------------------------------------------


 

15                                  NOTICES.

 

All notices shall be given to Buyer and Seller at the addresses or faxes set
forth on the first page of this Agreement and shall be deemed to have been
delivered and received: (a) if mailed, three calendar days after deposited in
the United States mail, first class, postage pre-paid, (b) one calendar day
after deposit with an overnight mail or messenger service; or (c) on the same
date of confirmed transmission if sent by hand delivery, telecopy, telefax or
telex.

 

16                                  JURY TRIAL.

 

SELLER AND BUYER EACH HEREBY (a) WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL
ON ANY CLAIM OR ACTION ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT, ANY
RELATED AGREEMENTS, OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY;
(b) RECOGNIZE AND AGREE THAT THE FOREGOING WAIVER CONSTITUTES A MATERIAL
INDUCEMENT FOR IT TO ENTER INTO THIS AGREEMENT; AND (c) REPRESENT AND WARRANT
THAT IT HAS REVIEWED THIS WAIVER, HAS DETERMINED FOR ITSELF THE NECESSITY TO
REVIEW THE SAME WITH ITS LEGAL COUNSEL, AND KNOWINGLY AND VOLUNTARILY WAIVES ALL
RIGHTS TO A JURY TRIAL.

 

17                                  TITLES AND SECTION HEADINGS.

 

The titles and section headings used herein are for convenience only and shall
not be used in interpreting this Agreement.

 

[signature page follows]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Seller and Buyer have executed this Agreement under seal as
of the date first written above.

 

SELLER:

 

ASPEN TECHNOLOGY, INC.

 

By

  /s/ Charles F. Kane

 

 

Title

SVP & Chief Financial Officer

 

 

BUYER:

 

SILICON VALLEY BANK

 

By

/s/ John Atanasoff

 

 

Title

SVP

 

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

SCHEDULE

 

11

--------------------------------------------------------------------------------


 

SCHEDULE DATED                     
TO
NON-RECOURSE RECEIVABLES PURCHASE AGREEMENT
DATED AS OF DECEMBER     , 2003

 

Seller:

 

Aspen Technology, Inc.

 

 

 

Buyer:

 

Silicon Valley Bank

 

 

 

Purchase Date:

 

 

 

 

 

Due Date:

 

                  days from Purchase Date (not less than 30 days)

 

 

 

Total Purchased Receivables:

 

$                         (List of Receivables total)

 

 

 

Discount Rate:

 

             %

 

 

 

Purchase Price:  $                                 (is                % of the
Total Purchased Receivables which is the straight discount of the Total
Purchased Receivables discounted from the Due Date to the Purchase Date at the
Discount Rate).

 

 

 

Administrative Fee:

 

         % multiplied by the Total Purchased Receivables.

 

Seller warrants and represents that (a) its warranties and representations in
the Agreement are true and correct as of the date of this Schedule and (b) no
Event of Default has occurred under the Agreement.

 

SELLER: ASPEN TECHNOLOGY, INC.

 

By:

 

 

 

Title:

 

 

 

BUYER:  SILICON VALLEY BANK

 

By:

 

 

 

Title:

 

 

 

12

--------------------------------------------------------------------------------